ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Professional Management Consulting Services, Inc.)       ASBCA No. 60435
                                                     )
Under Contract No. FA4417-14-P-0221                  )

APPEARANCE FOR THE APPELLANT:                            Eden Brown Gaines, Esq.
                                                          Brown Gaines, LLC
                                                          White Plains, MD

APPEARANCES FOR THE GOVERNMENT:                          Col Matthew J. Mulbarger, USAF
                                                          Air Force Chief Trial Attorney
                                                         Lawrence M. Anderson, Esq.
                                                          Trial Attorney

                              ORDER OF DISMISSAL

      The parties have settled this appeal and have jointly moved the Board to dismiss.
Accordingly the appeal of Professional Management Consulting Services, Inc., ASBCA
No. 60435, is dismissed with prejudice.

      Dated: 25 April 2016



                                                 c
                                                             ive Judge
                                                 Armed Se ices Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60435, Appeal of
Professional Management Consulting Services, Inc., rendered in conformance with the
Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals